251 S.E.2d 457 (1979)
296 N.C. 581
HOUSING, INC., Merha, Ltd., Carl W. Johnson, and Jackie Johnson, Plaintiffs
v.
H. Michael WEAVER, W.H. Weaver Construction Company, Alvin R. Butler, Trustee Defendants and
Landin, Ltd. Additional Defendant
No. 105.
Supreme Court of North Carolina.
February 5, 1979.
Smith, Moore, Smith, Schell & Hunter by Jack W. Floyd and Frank J. Sizemore, III, Greensboro, for plaintiffs-appellees.
Brooks, Pierce, McLendon, Humphrey & Leonard by James T. Williams, Jr., and Edward C. Winslow, III, Greensboro, for defendants-appellants.
PER CURIAM.
We have carefully reviewed the Court of Appeals opinion by Morris, Judge (now Chief Judge), and the briefs and authorities on the points in question. Judge Martin's notation of dissent, which authorized defendant to appeal to the Supreme Court as a matter of right, states no reason for his disagreement with the decision or opinion of the Court of Appeals. We conclude that the result reached by the Court of Appeals, its reasoning, and the legal principles enunciated by it are correct. Its decision is, therefore,
Affirmed.
BROCK, J., did not participate in the consideration or decision in this case.